Exhibit 10.1

LOGO [g46163img001.jpg]

March 9, 2007

Hiten Varia

5300 Royal Lane

Dallas, TX 75229

 

Re: Change in Control Severance Agreement

Dear Hiten,

If your service with i2 terminates as a result of an Involuntary Termination,
(as defined in the i2 1995 Stock Option/Stock Issuance Plan and the 2001
Non-Officer Stock Option/Stock Issuance Plan, collectively, the “Plans”) or by
constructive termination within 24 months of a Corporate Transaction, as defined
in the Plans, whereby i2 is acquired, you will receive a severance payment of
six (6) months of base salary and on-target bonus potential, and Company paid
COBRA Benefits (medical and dental only) in consideration for a Release and
Waiver of Claims (in a form acceptable to i2) against i2 and any successor
company assuming this Agreement. These payments will be subject to typical
withholdings. This severance payment will not be available to you if your
employment is terminated for Cause, as defined below.

This severance package is exclusive and is not offered in conjunction with any
other severance packages or benefits, except as indicated herein. The package
will be binding on any successor to or acquirer of i2. Nothing in this Agreement
is meant to exclude or supersede any accelerated vesting to which you may be
entitled pursuant to such applicable Stock Plan.

You will be responsible for all taxes applicable to any payments or benefits
under this Agreement and subject to applicable withholding requirements. You
should consult your tax advisor for the tax consequences of payments or benefits
under this Agreement.

For purposes of this Agreement, you will not be deemed to have been terminated
if your manager, job assignment, position, duties and/or title having been
changed so long as your compensation has not been materially reduced by more
than 15% as a direct result of such change.

For purposes of this Agreement, the term “Cause” means (i) termination based on
your conviction or plea of “guilty” or “no contest” to any crime constituting a
felony in the jurisdiction in which committed, any crime involving moral
turpitude (whether or not a felony), or any other violation of criminal law
involving dishonesty or willful misconduct that materially injures i2 (whether
or not a felony); (ii) your substance abuse that in any manner interferes with
the performance of your duties; (iii) your failure or refusal to perform your
duties at all, or to follow the lawful and proper directives of your manager or
i2 policies; (iv) your breach of the i2’s Employee Proprietary Information
Agreement (“EPIA”); (v) misconduct by you that discredits or damages i2;
(vi) termination based upon your inability to perform due to your death or
disability; (vii) your indictment for a felony violation of federal or state
securities laws; or (viii) your chronic absence from work for reasons other than
a medically validated illness.

CORPORATE HEADQUARTERS    11701 Luna Road Dallas, TX 75234    469-357-1000
tel    469-357-1798 fax    www.i2.com



--------------------------------------------------------------------------------

LOGO [g46163img001.jpg]

You hereby confirm your agreement and compliance with the terms of your other
agreements with i2, including without limitation the EPIA and your stock option
agreements with i2, none of which are superseded by this Agreement.

Nothing in this Agreement constitutes a commitment of employment for a definite
period of time. The parties hereby acknowledge that your employment may be
terminated with or without notice at any time by either you or i2, with or
without cause.

Sincerely,

Michael McGrath

President and Chief Executive Officer

 

/s/ Hiten Varia

Accepted - Hiten Varia

March 9, 2007

Date

CORPORATE HEADQUARTERS    11701 Luna Road Dallas, TX 75234    469-357-1000
tel    469-357-1798 fax    www.i2.com